Judgment unanimously affirmed, with costs to respondent against appellants. The court reverses finding of fact No. 23 contained in the decision of the court below and the court modifies finding No. 32 of the findings of fact by deleting therefrom the last sentence thereof. The *910court annuls conclusion of law No. 8 contained in the decision of the court below and substitutes therefor the following conclusion: That prior to April 22, 1949, plaintiff was a creditor of Gansaal Realty Corp. and was the owner of matured claims against it for fire insurance premiums and real estate taxes and plaintiff had duly demanded payment thereof. Settle order on notice. Present — Peek, P. J., Glennon, Callahan, Van Voorhis and Heffernan, JJ. [See 279 App. Div. 559.]